
	
		I
		111th CONGRESS
		2d Session
		H. R. 6256
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Gary G. Miller of
			 California introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To establish a shared equity homeownership pilot program
		  for FHA mortgage insurance.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthening FHA Through Shared
			 Equity Homeownership Act of 2010.
		2.Shared equity
			 pilot program
			(a)PurposeThe purpose of this section is to establish
			 a shared equity homeownership pilot program for FHA mortgage insurance to
			 complement FHA mortgage lending activity to analyze the effectiveness of shared
			 equity finance methods that stimulate the flow of private equity capital into
			 the housing sector, while mitigating risk to borrowers and to the Mutual
			 Mortgage Insurance Fund.
			(b)EstablishmentThe Secretary of Housing and Urban
			 Development (in this section referred to as the Secretary) shall
			 carry out a pilot program under this section (in this section referred to as
			 the pilot program)  to analyze the effectiveness of providing
			 mortgage insurance under the FHA mortgage insurance program for mortgages for
			 the acquisition or refinancing of 1- to 4-family residences that are financed
			 in part through a shared equity arrangement under which independent, private
			 sector investors invest, together with the mortgagors, equity funds for such
			 residences and thereby share in the ownership of such residences.
			(c)Application and
			 selection
				(1)Eligibility and
			 applicationThe Secretary
			 shall establish eligibility requirements for financial institutions, nonprofit
			 organizations, housing associations, investment pools, and other appropriate
			 individuals and entities to participate in the pilot program and shall provide
			 for eligible entities to apply to the Secretary for such participation. Such
			 applications shall include such information as the Secretary considers
			 appropriate regarding the matters referred to in subparagraphs (A) through (D)
			 of paragraph (2).
				(2)SelectionNot later than 270 days after the date of
			 the enactment of this Act, the Secretary shall select not more than 8
			 individuals and entities to participate in the pilot program, from among
			 eligible individuals and entities applying for such participation, using
			 criteria established by the Secretary, which shall include criteria based
			 on—
					(A)the methodology to
			 be used for deploying equity sharing capital, which shall ensure that equity
			 sharing capital shall be deployed from private sector sources;
					(B)a definition of
			 markets to be targeted;
					(C)legal agreements
			 and disclosures necessary to protect mortgagors and all other involved parties
			 and to provide for periodic program monitoring; and
					(D)the source and
			 level of revenue expected to be derived from participating in the pilot
			 program.
					(d)Principal
			 residenceA residence acquired with a mortgage that is insured by
			 the Secretary under the pilot program shall be occupied by the mortgagor as the
			 primary residence of the mortgagor.
			(e)DownpaymentThe
			 mortgagor under a mortgage insured by the Secretary under the pilot program
			 shall comply with the requirement under section 203(b)(9) of the National
			 Housing Act (12 U.S.C. 1709(b)(9)) that the mortgagor invest the amount
			 required by the Secretary, which shall be not less than 3.5 percent of the
			 appraised value of the residence.
			(f)Minimum
			 homebuyer equityThe
			 mortgagor under the mortgage insured by the Secretary under the pilot program
			 shall retain a percentage of ownership in the residence under the shared equity
			 arrangement that is not less than 60 percent.
			(g)Insurance
			 premiumsNotwithstanding
			 section 203(c)(2)(B) of the National Housing Act (12 U.S.C. 1709(c)(2)(B)), the
			 Secretary shall establish and collect annual premium payments on mortgages
			 insured by the Secretary under the pilot program in an amount based on the
			 annual premium charged under such section 203(c)(2)(B), as adjusted by the
			 Secretary to account for any reduced risk in insuring such mortgages
			 attributable to the shared equity arrangement.
			(h)Rights of
			 mortgagorThe Secretary shall
			 establish requirements to ensure the mortgagor maintains occupancy rights in
			 the property subject to the mortgage insured under the pilot program. A
			 mortgagor and shared equity investor shall receive transactional documentation
			 that addresses the rights, privileges and responsibilities of both the
			 mortgagor and shared equity investor.
			(i)Scope
				(1)Geographic
			 diversityThe Secretary shall
			 carry out the pilot program in multiple regional mortgage markets in the United
			 States.
				(2)Equity sharing
			 capital investmentsThe
			 Secretary shall, for each eligible entity participating in the pilot program,
			 limit the amount of equity sharing capital invested under the pilot program to
			 $25,000,000.
				(3)TimingThe
			 Secretary may not insure any mortgage in connection with the pilot program
			 after the expiration of the two-year period beginning on the date of the
			 implementation of the pilot program under this Act.
				(j)WaiverThe
			 Secretary may waive, or specify alternative requirements for, any provision of
			 any statute, regulation, or guideline that the Secretary administers (except
			 for requirements related to fair housing, nondiscrimination, labor standards,
			 and the environment) upon a determination by the Secretary that such waiver is
			 appropriate to carry out the pilot program under this section.
			(k)Monitoring and
			 reporting
				(1)MonitoringThe Secretary shall provide for such
			 monitoring of the pilot program, investors participating in the pilot program,
			 and shared equity arrangements entered into under the pilot program as may be
			 necessary to determine the effectiveness of the pilot program and of the
			 structure of, and requirements under, the pilot program.
				(2)Reports to
			 CongressNot later than the expiration of the 18-month period
			 beginning on the date of the enactment of this Act, the Comptroller General of
			 the United States shall submit a report to the Congress analyzing effectiveness
			 of the pilot program and making recommendations regarding expansion of the
			 pilot program and improvements for the pilot program.
				
